Citation Nr: 0906877	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-40 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 9, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD and assigned a 10 percent evaluation, effective 
February 9, 2004.  By a rating decision dated in August 2005, 
the Veteran's evaluation was increased to 30 percent, 
effective February 9, 2004.

In November 2005, the Veteran appeared before the undersigned 
Veterans Law Judge at a Board hearing via videoconference.  A 
copy of the transcript is of record.

In a July 2006 Board decision, the claim was remanded to 
provide adequate notice to the Veteran and to schedule a new 
VA examination.  The RO completed the additional development 
as directed, denied the claim, and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a VA 
examination scheduled for the purpose of evaluating his PTSD.

2.  Since February 9, 2004, the Veteran's PTSD has not been 
productive of occupational and social impairment with reduced 
reliability and productivity when he has been compliant with 
his recommended medication regimen.




CONCLUSION OF LAW

Since February 9, 2004, the veteran's PTSD has not met the 
criteria for an evaluation greater than 30 percent.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have 
been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  The decision of the United States Court of Appeals 
for Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discus whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.



Preliminary Matters

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate his claim and what the evidence in the claim 
file shows, or fails to show, with respect to his claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As stated above, the claim was remanded in July 2006 to 
afford the Veteran a VA examination after he claimed in his 
hearing that his PTSD was worsening.  The Veteran was 
properly notified by mail of his upcoming appointment, and he 
does not claim that he did not receive notification.  He has 
provided no reason for his failure to report other than it 
was "[d]ue to reasons beyond [his] control."  See February 
2009 Written Brief Presentation.  When a veteran fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim, VA is not obliged to 
attempt to provide another.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a).

The duty to assist is not always a one-way street.  While VA 
has a duty to assist the veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran to appear for VA 
examinations.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As this claim stems from an original compensation 
claim, the Board will determine the claim based on the 
evidence of record.

The Board notes that the Veteran's representative has 
requested a new examination be scheduled.  The Board finds 
that there is no basis to attempt to schedule the Veteran for 
another examination.  He has been informed of the 
consequences of his failure to report, and he did not report 
for his VA examination.  Further, he has not attempted to 
establish good cause for his failure to report for the 
examination in April 2008.  Moreover, new medical evidence 
has been obtained concerning the nature of the Veteran's post 
traumatic stress disorder.  The Board finds these medical 
records provide an accurate picture of the Veteran's current 
condition.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  See 38 C.F.R. § 3.327 (2008).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for PTSD where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 
(1995).

In May 2004, the Veteran was afforded a VA examination.  The 
Veteran reported that he slept poorly, waking about every two 
hours.  He noted, however, that he had always had trouble 
sleeping.  He reported seldom engaging in any sort of 
recreation, social, or relaxation activities.  He noted that 
he was self employed, and that his business had dropped off 
because he was having difficult dealing with customers.  He 
reported attending functions with his grandson, but generally 
trying to avoid crowds.  When asked about PTSD symptoms, he 
did not describe any flashbacks, panic attacks, or startle 
reactions.  He described difficulty getting along with 
others, extreme irritability, temper problems, and occasional 
startle responses.  He described having anger management 
issues, and being verbally abusive.  

Mental status examination revealed the veteran to be neatly 
groomed.  He was cooperative, and not in significant 
distress.  He expressed himself in a relevant and coherent 
manner.  Verbal concentration and abstracting ability were 
within normal limits.  He denied homicidal and suicidal 
ideation.  He was diagnosed with mild PTSD and assigned a GAF 
score of 60.

In March 2005, the Veteran presented to a VA mental health 
clinic with complaints of flashbacks, but stated that he did 
not want to take medication.  He was diagnosed with severe 
PTSD and assigned a GAF score of 51.  At a mental health 
examination in August 2005, the Veteran reported being on 
medication which made him less anxious.  He was assigned a 
GAF score of 65.  In an August 2005 rating decision, the 
Veteran's initial rating was increased to 30 percent.

A November 2005 VetCenter report noted that the veteran 
reported severe occupational and social functioning problems.  
His sleep problems and panic attacks reportedly had increased 
in frequency.  The social worker opined that work had become 
more difficult for the veteran, and that he was having no 
enjoyment in life.  The social worker opined that the 
appellant's post traumatic stress disorder symptoms were 
severe. 

In November 2006, the Veteran presented to the mental health 
clinic for a follow-up appointment.  He reported that he had 
stopped taking his medication for PTSD because he "wants to 
be the way he is naturally."  He stated that he "[l]ikes to 
feel anxious and agitated rather than being under the 
influence of a medication.  Wife said he was calmer, but he 
doesn't want to feel calmer . . . [c]ontinues to feel 
hypervigilent and thinks it is a comfortable feeling - says 
it makes his work better."  He reported being active in his 
grandson's activities.  He was assigned a GAF score of 75.

In June 2007, the Veteran requested to be placed back on 
medication when his flashbacks and nightmares started again.  
At a July 2007 follow-up appointment, he reported his 
flashbacks were more tolerable after beginning medication.  
He denied suicidal ideation.  He reported waking up 
hypervigilent, but he noted that he found it to be a 
comfortable feeling.  He also noted that dreams of Vietnam 
made him feel happy.  He was assigned a GAF score of 60.  In 
October 2007, the Veteran noted that his PTSD symptoms were 
frequent but they were not worsening.  The Veteran also 
complained of increased feelings of confusion, but the record 
shows that these feelings may be associated with seizures 
unrelated to PTSD.  See December 2007 neurological 
examination (episodes of confusion may represent a form of 
seizures; MRI showed multiple white matter lesions).

In November 2007, a Vet Center social worker submitted a 
letter describing the Veteran's progress.  She noted the 
Veteran reported severe occupational and social functioning, 
including difficulty in dealing with the customers in his 
self-owned business.  He had also reported that since his 
father's death in late 2004, he had experienced an increase 
in panic attacks and flashbacks.  The social worker opined 
that the Veteran's symptoms had been severe for years, 
impacting him socially and occupationally.  She also noted 
that since his father's death, his symptoms have been 
exacerbated, and have included flashbacks and panic attacks.  

In March 2008, the social worker at the Vet Center submitted 
another letter documenting the Veteran's progress.  The 
social worker noted the same types of symptoms as reported 
earlier, including trouble sleeping, flashbacks, and 
increased symptoms after his father's death in 2004.  The 
Veteran reported keeping busy with work, but complained of 
little productivity and a meager income.  He also reported 
having panic attacks.  The social worker opined that the 
Veteran's PTSD was severe, greatly impacting his life 
socially and occupationally.  She stated that she did not 
believe that he is able to maintain full-time employment.

At a mental health outpatient examination is November 2008, 
the Veteran reported being consistent with his medication.  
His mood was described as steady; flashbacks were less and 
more controllable.  Anger was reported as under control.  The 
Veteran described enjoying volunteering with his grandson's 
social and sporting activities.  The Veteran had begun 
drinking, but described it as controlled.  Sleep was 
described as good with a note that he "sleeps like a rock."

The Board finds that the Veteran is appropriately rated at 30 
percent.  He has reported suffering from occasional panic 
attacks, social isolation, sleep disruption, hypervigilence, 
and anger problems.  There are several indications that the 
Veteran is not bothered by his flashbacks and anxiety, and he 
has stated that they actually help him in his job.  He 
continued to receive GAF scores between 51 and 75, indicating 
mild to moderate symptoms.  

The Board recognizes that the social worker at the Vet Center 
has described him as having severe PTSD, and opined that he 
is unable to sustain permanent employment.  The social 
worker, however, also describes occasional panic attacks and 
nightmares.  Although the social worker characterizes these 
symptoms as "severe," her descriptions of these symptoms do 
not warrant a higher rating under the Diagnostic Code.  
Indeed, while the social worker noted that the Veteran is 
unable to sustain permanent employment, she also reported 
only one page earlier that he "keeps busy with work" and 
that his attendance at his therapy session is sporadic and 
infrequent "due to work."  

The Board is mindful that it cannot make its own independent 
medical determinations.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It is the Board's responsibility, however, to 
evaluate the entire record on appeal.  See 38 U.S.C.A. § 
7104(a).  While the record clearly shows that the Veteran has 
an occasional decrease in work efficiency, he still manages 
to sustain permanent employment, including owning and 
managing his own business.  There is nothing in the record-
or even in the social worker's own letters-to support her 
statement that the Veteran is unable to sustain permanent 
employment.

The Board recognizes that the record shows one instance where 
he was assigned a GAF score of 51 and diagnosed with severe 
PTSD at a VA Medical Center outpatient appointment.  See 
March 2005 outpatient report.  At that time, however, the 
appellant was refusing medication to control his PTSD 
symptoms.  The rating schedule is intended to compensate the 
average impairment of earning capacity resulting from such 
diseases and their residual conditions in civilian 
occupations after treatment has been provided.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  That is, the rating schedule takes 
into account treatment of a disability when considering how 
it affects a claimant's ability to perform a job.  Therefore, 
the assessment of his post traumatic stress disorder without 
medication was not an accurate rating of his disability.  The 
record shows that when the Veteran is on medication as 
directed his symptoms are mild to moderate.

For these reasons, the Board finds that the Veteran's initial 
rating of 30 percent is correct.  The claim is denied.

The Board considered the doctrine of reasonable doubt.  As 
the preponderance of the evidence is against the Veteran's 
claim, however, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


 
ORDER

An evaluation greater than 30 percent is not warranted for 
post-traumatic stress disorder from February 9, 2004.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


